Dear Mr. Landry:
You ask this office whether or not an individual can be employed as Superintendent of Iberia Parish Recreation Department, a full- time position with the parish, while holding the local elective office of Iberia Parish School Board Member.
We refer you to the provisions of R.S. 42:63(D) of the Louisiana Dual Officeholding and Dual Employment Law which pertinently state:
  D. No person holding an elective office in a political subdivision of this state shall at the same time hold . . . employment in the government of this state, or in the same political subdivision in which he holds an elective office.
This arrangement is not prohibited by law. One may hold employment with the parish and also hold elected office with the school board.  The parish and the school board are separate political subdivisions; the prohibition of law applies only when both positions are held within the same political subdivision.1
Very truly yours,
                             RICHARD P. IEYOUB ATTORNEY GENERAL
                             BY: __________________________ KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL
KLK:ams
1 R.S. 42:62(9) defines political subdivision in pertinent part as:
(9)  "Political subdivision" means a parish, and any other unit of local government, including a school board and a special district, authorized by law to perform governmental functions.